Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 1 of 7. Page|D #: 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

   

 

 

EASTERN DIVISION
UNITED STATES OF Al\/IERICA, ) IN F O R M A T l O N
` )
Plaintiff, ) 4 § '_
) Title 18, United States Code,
ANDRE DUPRE, ) Section 1343
)
Defendant. )

 

GENERAL ALLEGATIONS

At all times relevant to this lnformation, unless otherwise specified:

l. Prominent Venture Homes, LLC (“PVH”) Was a limited liability company
registered in Neyada on December 13, 2013. Defendant ANDRE DUPRE, Offlcer l, Officer 2,
and Officer 3 Were listed as officers of PVH.

2. On or about February 26, 2014, PVH established two Wells Fargo bank accounts
in Mississippi, ending in 3266 and 9052 (“Wells Fargo accounts”), both of Which listed
Defendant, Officer l, Offlcer 2, and Officer 3 as signatories on the accounts

3. Defendant Was the sole manager of PVH and had control of PVH’S Wells Fargo

accounts.

CoUNT 1
(Wire Fraud, 18 U.s.C. § 1343)

The United States Attorney charges:
4. The allegations contained in paragraphs l through 3 are realleged and

incorporated by reference as if fully set forth herein.

Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 2 of 7. Page|D #: 7

The Scheme to Defraud
5. Beginning at least as early as November 2013, and continuing through in or
around October 2016, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendant ANDRE DUPRE devised and intended to devise a scheme to defraud investors, and
to obtain money and property by means of materially false and fraudulent pretenses,
representations and promises
6. lt Was part of the scheme that: l

a. Defendant falsely represented that PVH Was a real estate company
specializing in purchasing, rehabilitating, and re-selling single-family homes, in order to solicit
investors to enter into joint venture (“JV”) agreements to provide “gap” funding for the purchase,
renovation, and resale of residential real estate in Mississippi and Louisiana.

b. Defendant induced individuals to invest in PVC by making materially
false and'fraudulent misrepresentations about PVH’s financial condition, the collateral, and the
nature and disposition of the investors’ money.

c. Defendant created and used Facebook accounts With the usernames
“Andre Dupre” and “Alej andra Smith” to solicit investments and to communicate With PVH
investors

d. Defendant entered into numerous JV agreements With various investors
In the JV agreements Defendant, on behalf of PVH, promised to purchase, rehabilitate, and
resell the properties Defendant also promised investors a 5 0% return on investment vvithin six
months of the purchase date. Instead, Defendant used the investors’ money for his personal

expenses

Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 3 of 7. Page|D #: 8

e. Defendant sent the investors the JV agreements via email, using his email
account adupre@prominentventurehomes.corn. The investors used various email accounts to
send Defendant signed JV agreements, including emails sent to and from the Northern District of
Ohio, Eastern Division..

f. Defendant never actually purchased real estate With the investor funds, as
he had promised investors in the JV agreements lnstead, after receiving the investors’ money,
Defendant discontinued contact With investors, shut down his Facebook account, and failed to
pay the investors their promised 5 0% ROI.

l - The Victim - Investors
7. Investor l

a. On or about August 23, 2014, Defendant and lnvestor l entered into a JV.
The JV set forth terms for the “j oint venture acquisition . . . of multifarnily commercial
property(ies) located in 15140 Fisher Boulevard, Gulfport, MS 39530 (Colony House).” As part
of the agreement, Defendant promised to acquire and hold title to the Colony House property on
behalf of the joint venture.

b. Based on Defendant’s representations and promises, Investor l Wired
Defendant approximately $90,00() from lnvestor l’s bank account at Bank of America in
California to the Wells Fargo accounts, located in Mississippi. Under the JV, profits and losses
Were to be allocated 80% to the developer and 20% to lnvestor l.

c. On or about August 18, 2014, Defendant created a false and fictitious
“proof of funds letter” and a false and fictitious bank statement, purportedly issued by Wells
Fargo Bank, claiming that Defendant had $74(),000 in the PVH account When, in fact, and as

Defendant then kneW, he actually only had $150 in the account at that time.

L)J

Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 4 of 7. Page|D #: 9

d. On or about August 18, 2014, Defendant emailed these false and fictitious
documents to lnvestor l.

v e. From on or about August 26, 2014, to on or about August 8, 2016,
Defendant Wired Investor 1 approximately $31,495, Which Defendant represented to lnvestor 1
Was rent proceeds from the Colony House property. ln truth and in fact, and as Defendant then
Well knevv, Defendant never actually purchased the Colony House.

f. On or about September 21, 2015, Defendant and lnvestor l entered into a
second JV agreement, for the “joint venture acquisition of . . . selected single family residential
property(ies) located in 1849 Fig Drive, Metairie, LA 70001” (the “Fig Drive Property”).
Pursuant to the agreement and Wiring instructions provided by Defendant via email, lnvestor 1
Wired Defendant approximately $29,900 from Investor l’s bank account in California to an
account controlled by Defendant in Mississippi.

g. Defendant falsely represented to lnvestor 1 that Investor 1’s funds “Will
earn an annualized return on equity funds . . . Within or before a 6 month term (5()% ROI) of
property purchase (target close date 11/09/15), but not later than May 9th 2016, to the sum of
$44,850.” In fact, Defendant never used the money sent by lnvestor 1 to purchase the Fig Drive
Property and Defendant never paid Investor l any return on lnvestor 1’s second investment

h. On or about November 7, 2015, Defendant and Investor l entered into a
third JV agreement Based on Defendant’s promises and representations Investor 1 Wired
Defendant approximately $32,000 to be used as “equit_y funds (GAP) . . . for acquisition and/or

reha ” of the Fig Drive Property.

Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 5 of 7. Page|D #: 10

i. Defendant falsely represented to Investor 1 that lnvestor l Would have a
50% ROI Within or before a 6-month term; however, Defendant never actually purchased the Fi g
Drive Property or paid Investor 1 any return on lnvestor l’s third investment

8. lnvestor 2 l

a. On or about November 7, 2015, Investor 2 and Defendant entered into a
JV agreement for the “joint venture acquisition of selected single family residential
property(ies) located in 1849 Fig Drive, Metairie, LA 7001” (the “Fig Drive Property”).
Pursuant to this agreement, Investor 2 Wired Defendant approximately $15,700 from lnvestor 2’s
bank account, located in Texas, to the Wells Fargo accounts in l\/Iississippi.

b. Contrary to Defendant’s representations to Investor 2, Defendant never
purchased the F ig Drive Property and did not pay lnvestor 2 the promised return on investment

9. Investors 3 and 4

a. On or about January 19, 2016, lnvestor 3 entered into a JV agreement With
Defendant for the “joint venture acquisition of 2240 Loumor, l\/letairie, LA 70001” (the “Loumor
Property”). Pursuant to the terms of the agreement, lnvestor 3 Wired Defendant approximately
$32,000 from lnvestor 3’s bank account at PNC in the Northern District of Ohio, Eastern
Division, to the Wells Fargo accounts in l\/lississippi.

b. Defendant falsely represented to lnvestor 3 that Investor 3 ’s funds “vvill
earn an annualized return on equity funds . . . Within or before a 6 month term (50% ROI) . . . but
not later than September ll, 2016, to the sum of $48,000.” Contrary to Defendant’s promises
and representations to lnvestor 3, Defendant never actually purchased the Loumor Property and

did not pay lnvestor 3 any of the promised 5 0% return on investment

Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 6 of 7. Page|D #: 11

c. On or about January 19, 2016, Investor 4 also entered into JV agreement
With Defendant for the “joint venture acquisition of 2240 Loumor, Metairie, LA 70001” (the
“Loumor Property”). Pursuant to the agreement, Investor 4 Wired Defendant approximately
$32,000 from Investor 4’s bank account at Bank of America in l\/linnesota to the Wells Fargo
accounts in l\/Iississippi. n

d. Defendant falsely represented to lnvestor 4 that Investor 4’s funds “vvill
earn an annualized return on equity funds . . . Within or before a 6 month term (5 0% ROI) . . . but
not later than September 11, 2016, to the sum of $48,000.” Contrary to Defendant’s promises
and representations to Investor 4, Defendant never actually purchased the Loumor Property and
never paid Investor 4 any of the promised 5 0% return on investment

10. Investor 5

a. On or about April 15, 2016, Investor 5 entered into a JV agreement With
Defendant for the “joint venture acquisition of . . . selected single family residential property(ies)
located in 134 Hector St, Metairie, LA 70001” (the “Hector St. Property”). Pursuant to the terms
of the agreement, Investor 5 Wired Defendant approximately $29,500 from lnvestor 5’s account
at Union Bank in California to the Wells Fargo accounts in Mississippi.

b. Defendant promised lnvestor 5 that Investor 5’s funds “Will earn an
annualized return on equity funds . . . Within or before a 6 month term (50% ROI) . . . but not
later than January 10, 2017, to the sum of S44,250.” Contrary to Defendant’s promises and
representations to lnvestor 5, Defendant never purchased the Hector St. Property and never paid
lnvestor 5 any of the promised 50% return on investment

c. On or about July 11, 2016, lnvestor 5 entered into a second JV agreement

With Defendant for the “joint venture acquisition of . . . selected single family residential

Case: 1:19-cr-OOO44-SL Doc #: 3 Filed: 01/28/19 7 of 7. Page|D #: 12

property(ies) located in 229 W. Livingston St., Metairie, LA 70005” (the “W. Livingston
Property”). Pursuant to the terms of the agreement, Investor 5 Wired Defendant approximately
$25,000 from Investor 5’s account at Union Bank in California to the Wells Fargo accounts in
Mississippi.

d. Defendant promised Investor 5 that Investor 5’s funds “vvill earn an
annualized return on equity funds . . . Within or before a 6 month term (50% ROI) . . . but not
later than January 22, 2017, to the sum of $75,000.” Contrary to the Defendant’s promises and
representations to lnvestor 5, Defendant never purchased the W. Livingston Property and never
paid lnvestor 5 any of the promised 5 0% return on investment

11. As a result of Defendant’s false statements and misrepresentations investors
Wired Defendant approximately 1331 1,100, all of Which Went into the Wells Fargo accounts in
Mississippi.

The Statutory Violation

12. On or about January 21, 2016, in the Northern District of Ohio and elsewhere,
Defendant ANDRE DUPRE, for the purpose of executing and attempting to execute the scheme
and artifice'to defraud described above, transmitted and caused to be transmitted by means of
Wire communication in interstate commerce, any Writing, sign, signal, picture, and sound, to Wit:
a Wire transfer in the amount of approximately $32,000, from Investor 3’s PNC bank account
located in Ohio, to a Wells Fargo bank account controlled by Defendant, located in Mississippi.

1n violation of Title 18, United States Code, Section 1343.

JUSTIN E. HERDMAN
United S'tates Attorney

Byr W ' f)?'@j,@
i\/ii(iHAELll L CoLLYE‘lS
Chief, White Collar Crimes Unit

 

